EXHIBIT 10.1

 

DREAMWORKS ANIMATION SKG, INC.

2004 OMNIBUS INCENTIVE COMPENSATION PLAN

 

Purpose. The purpose of this DreamWorks Animation SKG, Inc., 2004 Omnibus
Incentive Compensation Plan is to promote the interests of DreamWorks Animation
SKG, Inc., and its stockholders by (a) attracting and retaining exceptional
directors, officers, employees and consultants (including prospective directors,
officers, employees and consultants) of the Company and its Affiliates and (b)
enabling such individuals to participate in the long-term growth and financial
success of the Company.

 

Definitions. As used in the Plan, the following terms shall have the meanings
set forth below:

 

“Affiliate” means (a) any entity that, directly or indirectly, is controlled by,
controls or is under common control with, the Company and/or (b) any entity in
which the Company has a significant equity interest, in either case as
determined by the Committee.

 

“Award” means any award that is permitted under Section 6 and granted under the
Plan.

 

“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award, which may, but need not, require execution or
acknowledgment by a Participant.

 

“Board” means the Board of Directors of the Company.

 

“Cash Incentive Award” shall have the meaning specified in Section 6(g).

 

“Change of Control” shall (a) have the meaning set forth in an Award Agreement
or (b) if there is no definition set forth in an Award Agreement, mean the
occurrence of any of the following events, not including any events occurring
prior to or in connection with an initial public offering of Shares (including
the occurrence of such initial public offering):

 

(i) during any period of 14 consecutive calendar months, individuals who were
directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
first day of such period whose election, or nomination for election, by the
Company’s stockholders was approved by a vote of at least a majority of the
Incumbent Directors shall be considered as though such individual were an
Incumbent Director, but excluding, for purposes of this proviso, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened proxy contest with respect to election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a “person” (as



--------------------------------------------------------------------------------

such term is used in Section 13(d) of the Exchange Act) (each, a “Person”), in
each case other than the management of the Company, the Board or the holders of
the Company’s Class B common stock, $0.01 par value;

 

(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) the Company or (y) any of
its Subsidiaries, but in the case of this clause (y) only if Company Voting
Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all the assets of the Company to an entity that is not an Affiliate (a “Sale”)
if such Reorganization or Sale requires the approval of the Company’s
stockholders under the law of the Company’s jurisdiction of organization
(whether such approval is required for such Reorganization or Sale or for the
issuance of securities of the Company in such Reorganization or Sale), unless,
immediately following such Reorganization or Sale, (1) all or substantially all
the individuals and entities who were the “beneficial owners” (as such term is
defined in Rule 13d-3 under the Exchange Act (or a successor rule thereto)) of
the Shares or other securities eligible to vote for the election of the Board
(“Company Voting Securities”) outstanding immediately prior to the consummation
of such Reorganization or Sale beneficially own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding voting securities
of the corporation resulting from such Reorganization or Sale (including,
without limitation, a corporation that as a result of such transaction owns the
Company or all or substantially all the Company’s assets either directly or
through one or more subsidiaries) (the “Continuing Corporation”) in
substantially the same proportions as their ownership, immediately prior to the
consummation of such Reorganization or Sale, of the outstanding Company Voting
Securities (excluding any outstanding voting securities of the Continuing
Corporation that such beneficial owners hold immediately following the
consummation of the Reorganization or Sale as a result of their ownership prior
to such consummation of voting securities of any company or other entity
involved in or forming part of such Reorganization or Sale other than the
Company), (2) no Person (excluding (x) any employee benefit plan (or related
trust) sponsored or maintained by the Continuing Corporation or any corporation
controlled by the Continuing Corporation, (y) Jeffrey Katzenberg and (z) David
Geffen) beneficially owns, directly or indirectly, 20% or more of the combined
voting power of the then outstanding voting securities of the Continuing
Corporation and (3) at least a majority of the members of the board of directors
of the Continuing Corporation were Incumbent Directors at the time of the
execution of the definitive agreement providing for such Reorganization or Sale
or, in the absence of such an agreement, at the time at which approval of the
Board was obtained for such Reorganization or Sale;

 

(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or

 

2



--------------------------------------------------------------------------------

(iv) any Person, corporation or other entity or “group” (as used in Section
14(d)(2) of the Exchange Act) (other than (A) the Company, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or an Affiliate or (C) any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the voting power of the Company Voting Securities) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company Voting
Securities but only if the percentage so owned exceeds the aggregate percentage
of the combined voting power of the Company Voting Securities then owned,
directly or indirectly, by Jeffrey Katzenberg and David Geffen; provided,
however, that for purposes of this subparagraph (iv), the following acquisitions
shall not constitute a Change of Control: (x) any acquisition directly from the
Company or (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or an Affiliate.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

 

“Committee” means the compensation committee of the Board, or such other
committee of the Board as may be designated by the Board to administer the Plan.

 

“Company” means DreamWorks Animation SKG, Inc., a corporation organized under
the laws of Delaware, together with any successor thereto.

 

“Deferred Share Unit” means a deferred share unit Award that represents an
unfunded and unsecured promise to deliver Shares in accordance with the terms of
the applicable Award Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto.

 

“Exercise Price” means (a) in the case of Options, the price specified in the
applicable Award Agreement as the price-per-Share at which Shares may be
purchased pursuant to such Option or (b) in the case of SARs, the price
specified in the applicable Award Agreement as the reference price-per-Share
used to calculate the amount payable to the Participant.

 

“Fair Market Value” means (a) with respect to any property other than Shares,
the fair market value of such property determined by such methods or procedures
as shall be established from time to time by the Committee and (b) with respect
to the Shares, as of any date, (i) the mean between the high and low sales
prices of the Shares (A) as reported by the NYSE for such date or (B) if the
Shares are listed on a national stock exchange, as reported on the stock
exchange composite tape for securities traded on such stock exchange for such
date or, with respect to each of clauses (A) and (B), if there were no sales on
such date, on the closest preceding date on which there were sales of Shares or
(ii) in the event there shall be no public market for the Shares on such date,
the fair market value of the Shares as determined in good faith by the
Committee.

 

3



--------------------------------------------------------------------------------

“Incentive Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6 of the Plan and (b) is intended to qualify
for special Federal income tax treatment pursuant to Sections 421 and 422 of the
Code, as now constituted or subsequently amended, or pursuant to a successor
provision of the Code, and which is so designated in the applicable Award
Agreement.

 

“Independent Director” means a member of the Board who is neither (a) an
employee of the Company nor (b) an employee of any Affiliate, and who, at the
time of acting, is a “Non-Employee Director” under Rule 16b-3.

 

“IRS” means the Internal Revenue Service or any successor thereto and includes
the staff thereof.

 

“Nonqualified Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6 of the Plan and (b) is not an Incentive
Stock Option.

 

“NYSE” means the New York Stock Exchange.

 

“Option” means an Incentive Stock Option or a Nonqualified Stock Option or both,
as the context requires.

 

“Participant” means any director, officer, employee or consultant (including any
prospective director, officer, employee or consultant) of the Company or its
Affiliates who is eligible for an Award under Section 5 and who is selected by
the Committee to receive an Award under the Plan or who receives a Substitute
Award pursuant to Section 4(c).

 

“Performance Compensation Award” means any Award designated by the Committee as
a Performance Compensation Award pursuant to Section 6(e) of the Plan.

 

“Performance Criteria” means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Performance Compensation Award under the Plan.

 

“Performance Formula” means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award of a particular Participant, whether all,
some portion but less than all, or none of the Performance Compensation Award
has been earned for the Performance Period.

 

“Performance Goal” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

 

4



--------------------------------------------------------------------------------

“Performance Period” means the one or more periods of time as the Committee may
select over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Compensation Award.

 

“Performance Unit” means an Award under Section 6(f) of the Plan that has a
value set by the Committee (or that is determined by reference to a valuation
formula specified by the Committee), which value may be paid to the Participant
by delivery of such property as the Committee shall determine, including without
limitation, cash or Shares, or any combination thereof, upon achievement of such
Performance Goals during the relevant Performance Period as the Committee shall
establish at the time of such Award or thereafter.

 

“Plan” means this DreamWorks Animation, Inc., 2004 Omnibus Incentive
Compensation Plan, as in effect from time to time.

 

“Restricted Share” means a Share delivered under the Plan that is subject to
certain transfer restrictions, forfeiture provisions and/or other terms and
conditions specified herein and in the applicable Award Agreement.

 

“RSU” means a restricted stock unit Award that is designated as such in the
applicable Award Agreement and that represents an unfunded and unsecured promise
to deliver Shares, cash, other securities, other Awards or other property in
accordance with the terms of the applicable Award Agreement.

 

“Rule 16b-3” means Rule 16b-3 as promulgated and interpreted by the SEC under
the Exchange Act or any successor rule or regulation thereto as in effect from
time to time.

 

“SAR” means a stock appreciation right Award that represents an unfunded and
unsecured promise to deliver Shares, cash, other securities, other Awards or
other property equal in value to the excess, if any, of the Fair Market Value
per Share over the Exercise Price per Share of the SAR, subject to the terms of
the applicable Award Agreement.

 

“SEC” means the Securities and Exchange Commission or any successor thereto and
shall include the staff thereof.

 

“Shares” means shares of Class A Common Stock of the Company, $0.01 par value,
or such other securities of the Company (a) into which such shares shall be
changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares or other similar transaction or (b) as may be
determined by the Committee pursuant to Section 4(b).

 

“Subsidiary” means any entity in which the Company, directly or indirectly,
possesses fifty percent (50%) or more of the total combined voting power of all
classes of its stock.

 

5



--------------------------------------------------------------------------------

“Substitute Awards” shall have the meaning specified in Section 4(c).

 

“Substituted Options” shall have the meaning specified in Section 6(c)(v).

 

“Substitution SARs” shall have the meaning specified in Section 6(c)(v).

 

Administration. a)Composition of Committee. The Plan shall be administered by
the Committee, which shall be composed of two or more directors, all of whom
shall be Independent Directors and all of whom shall (i) qualify as “outside
directors” under Section 162(m) of the Code and (ii) meet the independence
requirements of the NYSE; provided, however, that, prior to the date of the
consummation of the initial public offering of Shares, the Committee shall be
composed of one or more members of the Board, as determined by the Board.

 

Authority of Committee. Subject to the terms of the Plan and applicable law, and
in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have sole and plenary authority to
administer the Plan, including, but not limited to, the authority to (i)
designate Participants, (ii) determine the type or types of Awards to be granted
to a Participant, (iii) determine the number of Shares to be covered by, or with
respect to which payments, rights or other matters are to be calculated in
connection with, Awards, (iv) determine the terms and conditions of any Awards,
(v) determine the vesting schedules of Awards and, if certain performance
criteria must be attained in order for an Award to vest or be settled or paid,
establish such performance criteria and certify whether, and to what extent,
such performance criteria have been attained, (vi) determine whether, to what
extent and under what circumstances Awards may be settled or exercised in cash,
Shares, other securities, other Awards or other property, or canceled, forfeited
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited or suspended, (vii) determine whether, to what
extent and under what circumstances cash, Shares, other securities, other
Awards, other property and other amounts payable with respect to an Award shall
be deferred either automatically or at the election of the holder thereof or of
the Committee, (viii) interpret, administer, reconcile any inconsistency in,
correct any default in and/or supply any omission in, the Plan and any
instrument or agreement relating to, or Award made under, the Plan, (ix)
establish, amend, suspend or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan ,
(x) accelerate the vesting or exercisability of, payment for or lapse of
restrictions on, Awards, (xi) amend an outstanding Award or grant a replacement
Award for an Award previously granted under the Plan if, in its sole discretion,
the Committee determines that (A) the tax consequences of such Award to the
Company or the Participant differ from those consequences that were expected to
occur on the date the Award was granted or (B) clarifications or interpretations
of, or changes to, tax law or regulations permit Awards to be granted that have
more favorable tax consequences than initially anticipated and (xii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.

 

Committee Decisions. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect

 

6



--------------------------------------------------------------------------------

to the Plan or any Award shall be within the sole and plenary discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all Persons, including the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award and any stockholder.

 

Indemnification. No member of the Board, the Committee or any employee of the
Company (each such person, a “Covered Person”) shall be liable for any action
taken or omitted to be taken or any determination made in good faith with
respect to the Plan or any Award hereunder. Each Covered Person shall be
indemnified and held harmless by the Company against and from (i) any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or incurred by such Covered Person in connection with or resulting from any
action, suit or proceeding to which such Covered Person may be a party or in
which such Covered Person may be involved by reason of any action taken or
omitted to be taken under the Plan or any Award Agreement and (ii) any and all
amounts paid by such Covered Person, with the Company’s approval, in settlement
thereof, or paid by such Covered Person in satisfaction of any judgment in any
such action, suit or proceeding against such Covered Person; provided that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding, and, once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of the Company’s choice. The foregoing right of indemnification shall
not be available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such Covered
Person giving rise to the indemnification claim resulted from such Covered
Person’s bad faith, fraud or willful criminal act or omission or that such right
of indemnification is otherwise prohibited by law or by the Company’s Restated
Certificate of Incorporation or Restated Bylaws. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which Covered Persons may be entitled under the Company’s Restated Certificate
of Incorporation or Restated Bylaws, as a matter of law, or otherwise, or any
other power that the Company may have to indemnify such persons or hold them
harmless.

 

Delegation of Authority to Senior Officers. The Committee may delegate, on such
terms and conditions as it determines in its sole and plenary discretion, to one
or more senior officers of the Company the authority to make grants of Awards to
officers (other than executive officers), employees and consultants of the
Company and its Affiliates (including any prospective officer, employee or
consultant).

 

Awards to Independent Directors. Notwithstanding anything to the contrary
contained herein, the Board may, in its sole and plenary discretion, at any time
and from time to time, grant Awards to Independent Directors or administer the
Plan with respect to such Awards. In any such case, the Board shall have all the
authority and responsibility granted to the Committee herein.

 

Shares Available for Awards. b)Shares Available. Subject to adjustment as
provided in Section 4(b), (i) the aggregate number of Shares that may be
delivered pursuant to Awards granted under the Plan shall be 15,000,000, of
which the maximum

 

7



--------------------------------------------------------------------------------

number of Shares that may be delivered pursuant to Incentive Stock Options
granted under the Plan shall be 5,000,000 and (ii) the maximum number of Shares
with respect to which Awards may be granted to any Participant in any fiscal
year of the Company shall be 2,000,000. If, after the effective date of the
Plan, any Award granted under the Plan is forfeited, or otherwise expires,
terminates or is canceled without the delivery of Shares, then the Shares
covered by such forfeited, expired, terminated or canceled Award shall again
become available to be delivered pursuant to Awards under the Plan. If Shares
issued upon exercise, vesting or settlement of an Award, or Shares owned by a
Participant (which are not subject to any pledge or other security interest and
which have been owned by the Participant for at least six months), are
surrendered or tendered to the Company in payment of the Exercise Price of an
Award or any taxes required to be withheld in respect of an Award, in each case,
in accordance with the terms and conditions of the Plan and any applicable Award
Agreement, such surrendered or tendered Shares shall again become available to
be delivered pursuant to Awards under the Plan; provided, however, that in no
event shall such Shares increase the number of Shares that may be delivered
pursuant to Incentive Stock Options granted under the Plan.

 

Adjustments for Changes in Capitalization and Similar Events. In the event that
the Committee determines that any dividend or other distribution (whether in the
form of cash, Shares, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Committee in its discretion to be appropriate or desirable, then the
Committee shall, (i) in such manner as it may deem equitable or desirable,
adjust any or all of (A) the number of Shares or other securities of the Company
(or number and kind of other securities or property) with respect to which
Awards may be granted, including (1) the aggregate number of Shares that may be
delivered pursuant to Awards granted under the Plan, as provided in Section 4(a)
and (2) the maximum number of Shares or other securities of the Company (or
number and kind of other securities or property) with respect to which Awards
may be granted to any Participant in any fiscal year of the Company and (B) the
terms of any outstanding Award, including (1) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
subject to outstanding Awards or to which outstanding Awards relate and (2) the
Exercise Price with respect to any Award or (ii) if deemed appropriate or
desirable, make provision for a cash payment to the holder of an outstanding
Award in consideration for the cancelation of such Award, including, in the case
of an outstanding Option or SAR, a cash payment to the holder of such Option or
SAR in consideration for the cancelation of such Option or SAR in an amount
equal to the excess, if any, of the Fair Market Value (as of a date specified by
the Committee) of the Shares subject to such Option or SAR over the aggregate
Exercise Price of such Option or SAR (it being understood that, in such event,
any Option or SAR having a per Share Exercise Price equal to, or in excess of,
the Fair Market Value of a Share subject to such Option or SAR may be canceled
and terminated without any payment or consideration therefor).

 

8



--------------------------------------------------------------------------------

Substitute Awards. Awards may, in the discretion of the Committee, be granted
under the Plan in assumption of, or in substitution for, outstanding awards
previously granted by the Company or any of its Affiliates or a company acquired
by the Company or with which the Company combines (“Substitute Awards”). The
number of Shares underlying any Substitute Awards shall be counted against the
aggregate number of Shares available for Awards under the Plan; provided,
however, that Substitute Awards issued in connection with the assumption of, or
in substitution for, outstanding awards previously granted by an entity that is
acquired by the Company or any of its Affiliates through a merger or acquisition
shall not be counted against the aggregate number of Shares available for Awards
under the Plan; provided further, however, that Substitute Awards issued in
connection with the assumption of, or in substitution for, outstanding stock
options intended to qualify for special tax treatment under Sections 421 and 422
of the Code that were previously granted by an entity that is acquired by the
Company or any of its Affiliates through a merger or acquisition shall be
counted against the aggregate number of Shares available for Incentive Stock
Options under the Plan.

 

Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to an
Award may consist, in whole or in part, of authorized and unissued Shares or of
treasury Shares.

 

Eligibility. Any director, officer, employee or consultant (including any
prospective director, officer, employee or consultant) of the Company or any of
its Affiliates shall be eligible to be designated a Participant.

 

Awards. c)Types of Awards. Awards may be made under the Plan in the form of (i)
Options, (ii) SARs, (iii) Restricted Shares, (iv) RSUs, (v) Performance Units,
(vi) Cash Incentive Awards, (vii) Deferred Share Units and (viii) other
equity-based or equity-related Awards that the Committee determines are
consistent with the purpose of the Plan and the interests of the Company. Awards
may be granted in tandem with other Awards. No Incentive Stock Option (other
than an Incentive Stock Option that may be assumed or issued by the Company in
connection with a transaction to which Section 424(a) of the Code applies) may
be granted to a person who is ineligible to receive an Incentive Stock Option
under the Code.

 

Options. d)Grant. Subject to the provisions of the Plan, the Committee shall
have sole and plenary authority to determine the Participants to whom Options
shall be granted, the number of Shares to be covered by each Option, whether the
Option will be an Incentive Stock Option or a Nonqualified Stock Option and the
conditions and limitations applicable to the vesting and exercise of the Option.
In the case of Incentive Stock Options, the terms and conditions of such grants
shall be subject to and comply with such rules as may be prescribed by Section
422 of the Code and any regulations related thereto, as may be amended from time
to time. All Options granted under the Plan shall be Nonqualified Stock Options
unless the applicable Award Agreement expressly states that the Option is
intended to be an Incentive Stock Option. If an Option is intended to be an
Incentive Stock Option, and if for any reason such Option (or any portion
thereof) shall not qualify as an Incentive Stock Option, then, to the extent of
such nonqualification, such Option (or portion thereof) shall be regarded as a
Nonqualified

 

9



--------------------------------------------------------------------------------

Stock Option appropriately granted under the Plan, provided that such Option (or
portion thereof) otherwise complies with the Plan’s requirements relating to
Nonqualified Stock Options.

 

Exercise Price. Except as otherwise established by the Committee at the time an
Option is granted and set forth in the applicable Award Agreement, the Exercise
Price of each Share covered by an Option shall be not less than 100% of the Fair
Market Value of such Share (determined as of the date the Option is granted);
provided, however, that (A) except as otherwise established by the Committee at
the time an Option is granted and set forth in the applicable Award Agreement,
the Exercise Price of each Share covered by an Option that is granted effective
as of the Company’s initial public offering of Shares shall be the initial
public offering price per Share and (B) in the case of an Incentive Stock Option
granted to an employee who, at the time of the grant of such Option, owns stock
representing more than 10% of the voting power of all classes of stock of the
Company or any Affiliate, the per Share Exercise Price shall be no less than
110% of the Fair Market Value per Share on the date of the grant. Options are
intended to qualify as “qualified performance-based compensation” under Section
162(m) of the Code.

 

Vesting and Exercise. Each Option shall be vested and exercisable at such times,
in such manner and subject to such terms and conditions as the Committee may, in
its sole and plenary discretion, specify in the applicable Award Agreement or
thereafter. Except as otherwise specified by the Committee in the applicable
Award Agreement, an Option may only be exercised to the extent that it has
already vested at the time of exercise. Except as otherwise specified by the
Committee in the Award Agreement, Options shall become vested and exercisable
with respect to one-fourth of the Shares subject to such Options on each of the
first four anniversaries of the date of grant. An Option shall be deemed to be
exercised when written or electronic notice of such exercise has been given to
the Company in accordance with the terms of the Award by the person entitled to
exercise the Award and full payment pursuant to Section 6(b)(iv) for the Shares
with respect to which the Award is exercised has been received by the Company.
Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available for sale under the Option and, except as
expressly set forth in Section 4(c), in the number of Shares that may be
available for purposes of the Plan, by the number of Shares as to which the
Option is exercised. The Committee may impose such conditions with respect to
the exercise of Options, including, without limitation, any relating to the
application of Federal or state securities laws, as it may deem necessary or
advisable.

 

Payment. i)No Shares shall be delivered pursuant to any exercise of an Option
until payment in full of the aggregate Exercise Price therefor is received by
the Company, and the Participant has paid to the Company an amount equal to any
Federal, state, local and foreign income and employment taxes required to be
withheld. Such payments may be made in cash (or its equivalent) or, in the
Committee’s sole and plenary discretion, (1) by exchanging Shares owned by the
Participant (which are not the subject of any pledge or other security interest
and which have been owned by such Participant for at least six months) or (2) if
there shall be a public market for the Shares at

 

10



--------------------------------------------------------------------------------

such time, subject to such rules as may be established by the Committee, through
delivery of irrevocable instructions to a broker to sell the Shares otherwise
deliverable upon the exercise of the Option and to deliver promptly to the
Company an amount equal to the aggregate Exercise Price, or by a combination of
the foregoing; provided that the combined value of all cash and cash equivalents
and the Fair Market Value of any such Shares so tendered to the Company as of
the date of such tender is at least equal to such aggregate Exercise Price and
the amount of any Federal, state, local or foreign income or employment taxes
required to be withheld, if applicable.

 

Wherever in the Plan or any Award Agreement a Participant is permitted to pay
the Exercise Price of an Option or taxes relating to the exercise of an Option
by delivering Shares, the Participant may, subject to procedures satisfactory to
the Committee, satisfy such delivery requirement by presenting proof of
beneficial ownership of such Shares, in which case the Company shall treat the
Option as exercised without further payment and shall withhold such number of
Shares from the Shares acquired by the exercise of the Option.

 

Expiration. Except as otherwise set forth in the applicable Award Agreement,
each Option shall expire immediately, without any payment, upon the earlier of
(A) the tenth anniversary of the date the Option is granted and (B) 90 days
after the date the Participant who is holding the Option ceases to be a
director, officer, employee or consultant of the Company or one of its
Affiliates. In no event may an Option be exercisable after the tenth anniversary
of the date the Option is granted.

 

Buyout. The Committee may, in its sole and plenary discretion, at any time buy
out for a payment in cash or the delivery of Shares or other property (including
another Award), an Option previously granted, based on such terms and conditions
as the Committee shall establish and communicate to the holder of the Option at
the time that such offer is made. If the Committee so determines, the consent of
the affected Participant shall not be required to effect such buyout.

 

SARs. e)Grant. Subject to the provisions of the Plan, the Committee shall have
sole and plenary authority to determine the Participants to whom SARs shall be
granted, the number of Shares to be covered by each SAR, the Exercise Price
thereof and the conditions and limitations applicable to the exercise thereof.
SARs may be granted in tandem with another Award, in addition to another Award
or freestanding and unrelated to another Award. SARs granted in tandem with, or
in addition to, an Award may be granted either at the same time as the Award or
at a later time.

 

Exercise Price. Except as otherwise established by the Committee at the time a
SAR is granted and set forth in the applicable Award Agreement, the Exercise
Price of each Share covered by a SAR shall be not less than 100% of the Fair
Market Value of such Share (determined as of the date the SAR is granted). SARs
are intended to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code.

 

11



--------------------------------------------------------------------------------

Exercise. A SAR shall entitle the Participant to receive an amount equal to the
excess, if any, of the Fair Market Value of a Share on the date of exercise of
the SAR over the Exercise Price thereof. The Committee shall determine, in its
sole and plenary discretion, whether a SAR shall be settled in cash, Shares,
other securities, other Awards, other property or a combination of any of the
foregoing.

 

Other Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine, at or after the grant of a SAR,
the vesting criteria, term, methods of exercise, methods and form of settlement
and any other terms and conditions of any SAR. Any such determination by the
Committee may be changed by the Committee from time to time and may govern the
exercise of SARs granted or exercised thereafter. The Committee may impose such
conditions or restrictions on the exercise of any SAR as it shall deem
appropriate or desirable.

 

Substitution SARs. Only in the event the Company is not accounting for equity
compensation under Accounting Principles Board Opinion No. 25, “Accounting for
Stock Issued to Employees”, the Committee shall have the ability to substitute,
without the consent of the affected Participant or any holder or beneficiary of
SARs, SARs settled in Shares (or SARs settled in Shares or cash in the
Committee’s discretion) (“Substitution SARs”) for outstanding Nonqualified Stock
Options (“Substituted Options”); provided that (A) the substitution shall not
otherwise result in a modification of the terms of any Substituted Option, (B)
the number of Shares underlying the Substitution SARs shall be the same as the
number of Shares underlying the Substituted Options and (C) the Exercise Price
of the Substitution SARs shall be equal to the Exercise Price of the Substituted
Options. If, in the opinion of the Company’s auditors, this provision creates
adverse accounting consequences for the Company, it shall be considered null and
void.

 

Restricted Shares and RSUs. f)Grant. Subject to the provisions of the Plan, the
Committee shall have sole and plenary authority to determine the Participants to
whom Restricted Shares and RSUs shall be granted, the number of Restricted
Shares and RSUs to be granted to each Participant, the duration of the period
during which, and the conditions, if any, under which, the Restricted Shares and
RSUs may vest or may be forfeited to the Company and the other terms and
conditions of such Awards.

 

Transfer Restrictions. Restricted Shares and RSUs may not be sold, assigned,
transferred, pledged or otherwise encumbered except as provided in the Plan or
as may be provided in the applicable Award Agreement; provided, however, that
the Committee may in its discretion determine that Restricted Shares and RSUs
may be transferred by the Participant. Certificates issued in respect of
Restricted Shares shall be registered in the name of the Participant and
deposited by such Participant, together with a stock power endorsed in blank,
with the Company or such other custodian as may be designated by the Committee
or the Company, and shall be held by the Company or other custodian, as
applicable, until such time as the restrictions applicable to such Restricted
Shares lapse. Upon the lapse of the restrictions applicable to such Restricted
Shares, the Company or other custodian, as applicable, shall deliver such
certificates to the Participant or the Participant’s legal representative.

 

12



--------------------------------------------------------------------------------

Payment/Lapse of Restrictions. Each RSU shall have a value equal to the Fair
Market Value of a Share. RSUs shall be paid in cash, Shares, other securities,
other Awards or other property, as determined in the sole and plenary discretion
of the Committee, upon the lapse of restrictions applicable thereto, or
otherwise in accordance with the applicable Award Agreement. If a Restricted
Share or an RSU is intended to qualify as “qualified performance-based
compensation” under Section 162(m) of the Code, all requirements set forth in
Section 6(e) must be satisfied in order for the restrictions applicable thereto
to lapse.

 

Performance Compensation Awards. i) General. The Committee shall have the
authority, at the time of grant of any Award, to designate such Award (other
than Options and SARs) as a Performance Compensation Award in order to qualify
such Award as “qualified performance-based compensation” under Section 162(m) of
the Code. Options and SARs granted under the Plan shall not be included among
Awards that are designated as Performance Compensation Awards under this Section
6(e).

 

Eligibility. The Committee shall, in its sole discretion, designate within the
first 90 days of a Performance Period (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) which Participants will be eligible to
receive Performance Compensation Awards in respect of such Performance Period.
However, designation of a Participant eligible to receive an Award hereunder for
a Performance Period shall not in any manner entitle the Participant to receive
payment in respect of any Performance Compensation Award for such Performance
Period. The determination as to whether or not such Participant becomes entitled
to payment in respect of any Performance Compensation Award shall be decided
solely in accordance with the provisions of this Section 6(e). Moreover,
designation of a Participant eligible to receive an Award hereunder for a
particular Performance Period shall not require designation of such Participant
eligible to receive an Award hereunder in any subsequent Performance Period and
designation of one person as a Participant eligible to receive an Award
hereunder shall not require designation of any other person as a Participant
eligible to receive an Award hereunder in such period or in any other period.

 

Discretion of Committee with Respect to Performance Compensation Awards. With
regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply to the Company or any of its
Subsidiaries, Affiliates, divisions or operational units, or any combination of
the foregoing, and the Performance Formula. Within the first 90 days of a
Performance Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence and record the same in writing.

 

13



--------------------------------------------------------------------------------

Performance Criteria. Notwithstanding the foregoing, the Performance Criteria
that will be used to establish the Performance Goal(s) shall be based on the
attainment of specific levels of performance of the Company or any of its
Subsidiaries, Affiliates, divisions or operational units, or any combination of
the foregoing, and shall be limited to the following: (A) net income before or
after taxes, (B) earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization), (C) operating income, (D)
earnings per share, (E) return on shareholders’ equity, (F) return on
investment, (G) return on assets, (H) level or amount of acquisitions, (I) share
price, (J) profitability/profit margins, (K) market share, (L) revenues or sales
(based on units and/or dollars), (M) costs, (N) cash flow, (O) working capital
and (P) completion of production or stages of production within specified time
and/or budget parameters. Such performance criteria may be applied on an
absolute basis and/or be relative to one or more peer companies of the Company
or indices or any combination thereof. To the extent required under Section
162(m) of the Code, the Committee shall, within the first 90 days of the
applicable Performance Period (or, if shorter, within the maximum period allowed
under Section 162(m) of the Code), define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period.

 

Modification of Performance Goals. The Committee is authorized at any time
during the first 90 days of a Performance Period (or, if shorter, within the
maximum period allowed under Section 162(m) of the Code), or any time thereafter
(but only to the extent the exercise of such authority after such 90-day period
(or such shorter period, if applicable) would not cause the Performance
Compensation Awards granted to any Participant for the Performance Period to
fail to qualify as “qualified performance-based compensation” under Section
162(m) of the Code), in its sole and plenary discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period to the extent
permitted under Section 162(m) of the Code (A) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development affecting the Company, or any of its Affiliates, Subsidiaries,
divisions or operating units (to the extent applicable to such Performance Goal)
or (B) in recognition of, or in anticipation of, any other unusual or
nonrecurring events affecting the Company or any of its Affiliates,
Subsidiaries, divisions or operating units (to the extent applicable to such
Performance Goal), or the financial statements of the Company or any of its
Affiliates, Subsidiaries, divisions or operating units (to the extent applicable
to such Performance Goal), or of changes in applicable rules, rulings,
regulations or other requirements of any governmental body or securities
exchange, accounting principles, law or business conditions.

 

Payment of Performance Compensation Awards. (1)Condition to Receipt of Payment.
A Participant must be employed by the Company on the last day of a Performance
Period to be eligible for payment in respect of a Performance Compensation Award
for such Performance Period. Notwithstanding the foregoing, in the discretion of
the Committee, Performance Compensation Awards may be paid to Participants who
have retired or whose employment has terminated after the beginning of the
Performance Period for which a Performance Compensation Award is made, or to the
designee or estate of a Participant who died prior to the last day of a
Performance Period.

 

14



--------------------------------------------------------------------------------

Limitation. A Participant shall be eligible to receive payments in respect of a
Performance Compensation Award only to the extent that (1) the Performance
Goal(s) for such period are achieved and certified by the Committee in
accordance with Section 6(e)(vi)(C) and (2) the Performance Formula as applied
against such Performance Goal(s) determines that all or some portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period.

 

Certification. Following the completion of a Performance Period, the Committee
shall meet to review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so, to
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant’s Performance
Compensation Award for the Performance Period and, in so doing, may apply
negative discretion as authorized by Section 6(e)(vi)(D).

 

Negative Discretion. In determining the actual size of an individual Performance
Compensation Award for a Performance Period, the Committee may, in its sole and
plenary discretion, reduce or eliminate the amount of the Award earned in the
Performance Period, even if applicable Performance Goals have been attained.

 

Timing of Award Payments. The Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
possible following completion of the certifications required by Section
6(e)(vi)(C), unless the Committee shall determine that any Performance
Compensation Award shall be deferred.

 

Discretion. In no event shall any discretionary authority granted to the
Committee by the Plan be used to (1) grant or provide payment in respect of
Performance Compensation Awards for a Performance Period if the Performance
Goals for such Performance Period have not been attained, (2) increase a
Performance Compensation Award for any Participant at any time after the first
90 days of the Performance Period (or, if shorter, the maximum period allowed
under Section 162(m)) or (3) increase a Performance Compensation Award above the
maximum amount payable under Sections 4(a) or 6(g) of the Plan.

 

Performance Units. ii)Grant. Subject to the provisions of the Plan, the
Committee shall have sole and plenary authority to determine the Participants to
whom Performance Units shall be granted.

 

Value of Performance Units. Each Performance Unit shall have an initial value
that is established by the Committee at the time of grant. The Committee shall
set Performance Goals in its discretion which, depending on the extent to which
they are met during a Performance Period, will determine the number and/or value
of Performance Units that will be paid out to the Participant.

 

15



--------------------------------------------------------------------------------

Earning of Performance Units. Subject to the provisions of the Plan, after the
applicable Performance Period has ended, the holder of Performance Units shall
be entitled to receive a payout of the number and value of Performance Units
earned by the Participant over the Performance Period, to be determined by the
Committee, in its sole and plenary discretion, as a function of the extent to
which the corresponding Performance Goals have been achieved.

 

Form and Timing of Payment of Performance Units. Subject to the provisions of
the Plan, the Committee, in its sole and plenary discretion, may pay earned
Performance Units in the form of cash or in Shares (or in a combination thereof)
that has an aggregate Fair Market Value equal to the value of the earned
Performance Units at the close of the applicable Performance Period. Such Shares
may be granted subject to any restrictions in the applicable Award Agreement
deemed appropriate by the Committee. The determination of the Committee with
respect to the form and timing of payout of such Awards shall be set forth in
the applicable Award Agreement. If a Performance Unit is intended to qualify as
“qualified performance-based compensation” under Section 162(m) of the Code, all
requirements set forth in Section 6(e) must be satisfied in order for a
Participant to be entitled to payment.

 

Cash Incentive Awards. Subject to the provisions of the Plan, the Committee, in
its sole and plenary discretion, shall have the authority to grant Cash
Incentive Awards. The Committee shall establish Cash Incentive Award levels to
determine the amount of a Cash Incentive Award payable upon the attainment of
Performance Goals. No Cash Incentive Award under the Plan shall exceed
$6,000,000 during any Performance Period. If a Cash Incentive Award is intended
to qualify as “qualified performance-based compensation” under Section 162(m) of
the Code, all requirements set forth in Section 6(e) must be satisfied in order
for a Participant to be entitled to payment.

 

Other Stock-Based Awards. Subject to the provisions of the Plan, the Committee
shall have the sole and plenary authority to grant to Participants other
equity-based or equity-related Awards (including, but not limited to, Deferred
Share Units and fully-vested Shares) in such amounts and subject to such terms
and conditions as the Committee shall determine, provided that any such Awards
must comply, to the extent deemed desirable by the Committee, with Rule 16b-3
and applicable law.

 

Dividend Equivalents. In the sole and plenary discretion of the Committee, an
Award, other than an Option or SAR or a Cash Incentive Award, may provide the
Participant with dividends or dividend equivalents, payable in cash, Shares,
other securities, other Awards or other property, on a current or deferred
basis, on such terms and conditions as may be determined by the Committee in its
sole and plenary discretion, including, without limitation, payment directly to
the Participant, withholding of such amounts by the Company subject to vesting
of the Award or reinvestment in additional Shares, Restricted Shares or other
Awards.

 

Amendment and Termination. g)Amendments to the Plan. Subject to any government
regulation, to any requirement that must be satisfied if the Plan is intended to

 

16



--------------------------------------------------------------------------------

be a shareholder approved plan for purposes of Section 162(m) of the Code and to
the rules of the NYSE or any successor exchange or quotation system on which the
Shares may be listed or quoted, the Plan may be amended, modified or terminated
by the Board without the approval of the stockholders of the Company except that
stockholder approval shall be required for any amendment that would (i) increase
the maximum number of Shares for which Awards may be granted under the Plan or
increase the maximum number of Shares that may be delivered pursuant to
Incentive Stock Options granted under the Plan; provided, however, that any
adjustment under Section 4(b) shall not be increases for purposes of this
Section 7(a) or (ii) change the class of employees or other individuals eligible
to participate in the Plan. No modification, amendment or termination of the
Plan may, without the consent of the Participant to whom any Award shall
theretofore have been granted, materially and adversely affect the rights of
such Participant (or his or her transferee) under such Award, unless otherwise
provided by the Committee in the applicable Award Agreement.

 

Amendments to Awards. The Committee may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel or terminate any
Award theretofore granted, prospectively or retroactively; provided, however,
that, except as set forth in Section 6(e)(vi)(D), unless otherwise provided by
the Committee in the applicable Award Agreement, any such waiver, amendment,
alteration, suspension, discontinuance, cancelation or termination that would
materially and adversely impair the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the impaired Participant, holder or
beneficiary.

 

Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(b) hereof or the occurrence of a Change of Control) affecting the
Company, any Affiliate, or the financial statements of the Company or any
Affiliate, or of changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange, accounting
principles or law (i) whenever the Committee, in its sole and plenary
discretion, determines that such adjustments are appropriate or desirable,
including, without limitation, providing for a substitution or assumption of
Awards, accelerating the exercisability of, lapse of restrictions on, or
termination of, Awards or providing for a period of time for exercise prior to
the occurrence of such event and (ii) if deemed appropriate or desirable by the
Committee, in its sole and plenary discretion, by providing for a cash payment
to the holder of an Award in consideration for the cancelation of such Award,
including, in the case of an outstanding Option or SAR, a cash payment to the
holder of such Option or SAR in consideration for the cancelation of such Option
or SAR in an amount equal to the excess, if any, of the Fair Market Value (as of
a date specified by the Committee) of the Shares subject to such Option or SAR
over the aggregate Exercise Price of such Option or SAR (it being understood
that, in such event, any Option or SAR having a per Share Exercise Price equal
to, or in excess of, the Fair Market Value of a Share subject to such Option or
SAR may be canceled and terminated without any payment or consideration
therefor).

 

17



--------------------------------------------------------------------------------

Change of Control. Unless otherwise provided in the applicable Award Agreement,
in the event of a Change of Control after the date of the adoption of the Plan,
unless provision is made in connection with the Change of Control for (a)
assumption of Awards previously granted or (b) substitution for such Awards of
new awards covering stock of a successor corporation or its “parent corporation”
(as defined in Section 424(e) of the Code) or “subsidiary corporation” (as
defined in Section 424(f) of the Code) with appropriate adjustments as to the
number and kinds of shares and the Exercise Prices, if applicable, (i) any
outstanding Options or SARs then held by Participants that are unexercisable or
otherwise unvested shall automatically be deemed exercisable or otherwise
vested, as the case may be, as of immediately prior to such Change of Control,
(ii) all Performance Units and Cash Incentive Awards shall be paid out as if the
date of the Change of Control were the last day of the applicable Performance
Period and “target” performance levels had been attained and (iii) all other
outstanding Awards (i.e., other than Options, SARs, Performance Units and Cash
Incentive Awards) then held by Participants that are unexercisable, unvested or
still subject to restrictions or forfeiture, shall automatically be deemed
exercisable or vested and all restrictions and forfeiture provisions related
thereto shall lapse as of immediately prior to such Change of Control.

 

General Provisions. 2)Nontransferability. Except as otherwise specified in the
applicable Award Agreement, during the Participant’s lifetime each Award (and
any rights and obligations thereunder) shall be exercisable only by the
Participant, or, if permissible under applicable law, by the Participant’s legal
guardian or representative, and no Award (or any rights and obligations
thereunder) may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant otherwise than by will or by the laws
of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that (i) the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance and (ii) the Board or the
Committee may permit further transferability, on a general or specific basis,
and may impose conditions and limitations on any permitted transferability;
provided, however, that Incentive Stock Options granted under the Plan shall not
be transferable in any way that would violate Section 1.422-2(a)(2) of the
Treasury Regulations. All terms and conditions of the Plan and all Award
Agreements shall be binding upon any permitted successors and assigns.

 

No Rights to Awards. No Participant or other Person shall have any claim to be
granted any Award, and there is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated.

 

Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement or the rules, regulations and other requirements of the SEC, the
NYSE or any other stock

 

18



--------------------------------------------------------------------------------

exchange or quotation system upon which such Shares or other securities are then
listed or reported and any applicable Federal or state laws, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.

 

Withholding. (i) Authority to Withhold. A Participant may be required to pay to
the Company or any Affiliate, and the Company or any Affiliate shall have the
right and is hereby authorized to withhold from any Award, from any payment due
or transfer made under any Award or under the Plan or from any compensation or
other amount owing to a Participant, the amount (in cash, Shares, other
securities, other Awards or other property) of any applicable withholding taxes
in respect of an Award, its exercise or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Committee or the Company to satisfy all obligations for the
payment of such taxes.

 

(ii) Alternative Ways to Satisfy Withholding Liability. Without limiting the
generality of clause (i) above, a Participant may satisfy, in whole or in part,
the foregoing withholding liability by delivery of Shares owned by the
Participant (which are not subject to any pledge or other security interest and
which have been owned by the Participant for at least six months) having a Fair
Market Value equal to such withholding liability or by having the Company
withhold from the number of Shares otherwise issuable pursuant to the exercise
of the Option or SAR, or the lapse of the restrictions on any other Awards (in
the case of SARs and other Awards, if such SARs and other Awards are settled in
Shares), a number of Shares having a Fair Market Value equal to such withholding
liability.

 

Award Agreements. Each Award hereunder shall be evidenced by an Award Agreement,
which shall be delivered to the Participant and shall specify the terms and
conditions of the Award and any rules applicable thereto, including, but not
limited to, the effect on such Award of the death, disability or termination of
employment or service of a Participant and the effect, if any, of such other
events as may be determined by the Committee.

 

No Limit on Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Affiliate from adopting or continuing in effect other
compensation arrangements, which may, but need not, provide for the grant of
options, restricted stock, shares and other types of equity-based awards
(subject to stockholder approval if such approval is required), and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

No Right to Employment. The grant of an Award shall not be construed as giving a
Participant the right to be retained as a director, officer, employee or
consultant of or to the Company or any Affiliate, nor shall it be construed as
giving a Participant any rights to continued service on the Board. Further, the
Company or an Affiliate may at any time dismiss a Participant from employment or
discontinue any consulting relationship, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement.

 

19



--------------------------------------------------------------------------------

No Rights as Stockholder. No Participant or holder or beneficiary of any Award
shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until he or she has become the holder of such Shares.
In connection with each grant of Restricted Shares, except as provided in the
applicable Award Agreement, the Participant shall not be entitled to the rights
of a stockholder in respect of such Restricted Shares. Except as otherwise
provided in Section 4(b), Section 7(c) or the applicable Award Agreement, no
adjustments shall be made for dividends or distributions on (whether ordinary or
extraordinary, and whether in cash, Shares, other securities or other property),
or other events relating to, Shares subject to an Award for which the record
date is prior to the date such Shares are delivered.

 

Governing Law. The validity, construction and effect of the Plan and any rules
and regulations relating to the Plan and any Award Agreement shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
the conflict of laws provisions thereof.

 

Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be construed or deemed
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

 

Other Laws. The Committee may refuse to issue or transfer any Shares or other
consideration under an Award if, acting in its sole and plenary discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. Without limiting the generality of
the foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole and plenary discretion has determined that any
such offer, if made, would be in compliance with all applicable requirements of
the U.S. Federal and any other applicable securities laws.

 

No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on one hand, and a
Participant or any other Person, on the other. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any unsecured
general creditor of the Company or any Affiliate.

 

20



--------------------------------------------------------------------------------

No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities or other property shall be paid or transferred in lieu of any
fractional Shares or whether such fractional Shares or any rights thereto shall
be canceled, terminated or otherwise eliminated.

 

Requirement of Consent and Notification of Election Under Section 83(b) of the
Code or Similar Provision. No election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in Section
83(b) of the Code) or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If an Award
recipient, in connection with the acquisition of Shares under the Plan or
otherwise, is expressly permitted under the terms of the applicable Award
Agreement or by such Committee action to make such an election and the
Participant makes the election, the Participant shall notify the Committee of
such election within ten days of filing notice of the election with the IRS or
other governmental authority, in addition to any filing and notification
required pursuant to regulations issued under Section 83(b) of the Code or other
applicable provision.

 

Requirement of Notification Upon Disqualifying Disposition Under Section 421(b)
of the Code. If any Participant shall make any disposition of Shares delivered
pursuant to the exercise of an Incentive Stock Option under the circumstances
described in Section 421(b) of the Code (relating to certain disqualifying
dispositions) or any successor provision of the Code, such Participant shall
notify the Company of such disposition within ten days of such disposition.

 

Headings. Headings are given to the Sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.

 

Term of the Plan. a)Effective Date. The Plan shall be effective as of the date
of its adoption by the Board; provided, however, that no Incentive Stock Options
may be granted under the Plan unless it is approved by the Company’s
stockholders within twelve (12) months before or after the date the Plan is
adopted.

 

Expiration Date. No Award shall be granted under the Plan after the tenth
anniversary of the date the Plan is approved under Section 10(a). Unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award granted hereunder may, and the authority of the Board or the Committee
to amend, alter, adjust, suspend, discontinue or terminate any such Award or to
waive any conditions or rights under any such Award shall, nevertheless continue
thereafter.

 

21